Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/22/21 with respect to the prior art rejections have been fully considered.  Please see Nathan (20090062696) who teaches comparing motion patterns in a neural network within a known time interval in par. 52 and figure 4.  This reads on the amendments.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 6-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leroyer (20190362506) in view of Nathan (20090062696).
Regarding claim 1, Leroyer discloses a ML model arrangement configured for evaluating motion patterns in a sequence of image data structures, the ML model arrangement comprising (see abstract);

at least one second ML model, each second ML model being a ML model configured for evaluating a corresponding specific motion pattern, each second ML model being configured for determining, based on input data comprising at least one of the key data elements predicted for at least one image data structure or data derived therefrom, class labels for each image data structure, said class labels identifying at least one of: at least one motion phase of the specific motion pattern, at least one evaluation point of the specific motion pattern (figures 4-5 and pars. 34-35 and 37.  A CNN is used to identity the exercise type, like pushups).

Nathan teaches comparing motion patterns in a neural network within a known time interval in par. 52 and figure 4.  

It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Leroyer the ability to have one of the neural networks compare motion parameters in a given time as taught by Nathan.  The reason is to compare motion patterns within a set time window to detect a specific sequence of motion. 



Regarding claim 2, see pars. 34-35 and 37 which show labeling the type of exercise.  
Regarding claims 3-4, see pars. 34-35 which a neural network that classifies.  

Regarding claim 7, see figure 6, paragraph 36-37 which teaches grading the exercise movement based on the geometry measurements against what the proper position should be.  
Regarding claim 8, see 34-37 and figure 6.  Once the type of exercise is determined, the system then grades it based on the geometric evaluation of the quality of the exercise motion compared to what the ideal motion.  
Regarding claim 9, see figure 6 and pars. 36-37 which disclose grading/evaluating the movement/motion.  
Regarding claim 10, see figure 6. 
Regarding claims 11-12, see figure 6 and pars. 35-37, which shows the main of the joints of the body represented in the image.  
Regarding claim 13, see pars. 34-37 which discloses classifies the exercise.  
Regarding claim 14, see pars. 34-37 and figures 4-7  which disclose evaluating the motion and geometry of the physical exercise.  
Regarding claim 15, see figure 4-6 which show a grade is given. 
Regarding claim 16, see par. 16. 
Regarding claim 17, see the rejection of claim 1. 
Regarding claim 18, see the rejection of claim 2. 
Regarding claims 19-20, see the rejection of claims 9-10. 
Regarding claims 21-24, see the rejection of claims 1-2.





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leroyer in view of Nathan in view of Gamarnik (20180330810).
Regarding claim 5, Gamarnik teaches a decision tree to analyze movement in par. 71.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Leroyer and Nathan the ability to use a decision tree to analyze movement as taught by Leroyer.  The reason is to allow the system to use different classification methods to analyze and determine object movements.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666